Judgment, Supreme Court, New York County (Richard T. Andrias, J.), rendered April 19, 1989, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him as a second violent felony offender, to two concurrent terms of imprisonment of from I-V2 to 15 years, unanimously affirmed.
According to the People, defendant pulled a sheer woman’s stocking over his head in the course of committing an armed robbery of an ice cream store. While two of those present were *179unable to identify defendant, the other two witnesses, both of whom picked defendant out of separate lineups, testified that defendant’s features were visible through the stocking. This was sufficient to establish defendant’s identity beyond a reasonable doubt. Defendant failed to preserve any objection to the court’s no adverse inference charge (People v Cruz, 171 AD2d 607, lv denied 78 NY2d 921), and we decline to reach the issue. Were we to review the issue in the interest of justice, we would affirm, since the charge as given did not suggest that defendant had any obligation to testify (People v Coe, 165 AD2d 721, lv denied 76 NY2d 984). Concur—Murphy, P. J., Sullivan, Milonas, Ellerin and Smith, JJ.